Case 0:20-cv-61915-MGC Document 36 Entered on FLSD Docket 04/15/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                              CASE NO. 20-61915-CIV-COOKE/HUNT

  GOYARD ST-HONORE,

                 Plaintiff,
  vs.

  THE INDIVIDUALS, PARTNERSHIPS
  AND UNINCORPORATED
  ASSOCIATIONS IDENTIFIED ON
  SCHEDULE “A,”

                 Defendants.
                                               /

               PLAINTIFF’S NOTIFICATION OF NINETY DAYS EXPIRING

           Pursuant to L.R. 7.1(b)(4)(B), Plaintiff, Goyard St-Honore (“Plaintiff”), by and

  through its undersigned counsel, hereby gives notification of ninety days expiring in

  connection with the Report and Recommendation on Plaintiff’s Motion for Preliminary

  Injunction, (the “Report and Recommendation”), dated January 5, 2021 (ECF No. 25).

           On January 5, 2021, the Honorable Magistrate Patrick M. Hunt convened a hearing

  on Plaintiff’s Motion for Preliminary Injunction (ECF No. 28) and entered the Report and

  Recommendation on the same day, recommending that Plaintiff’s Motion for Preliminary

  Injunction be granted (ECF No. 25). The Report and Recommendation was served upon

  Defendants on January 5, 2021. (See ECF Nos. 29 and 30, Certificates of Service.) The

  Report and Recommendation is still pending and there has been no further ruling from the

  Court.

  DATED: April 15, 2021.              Respectfully submitted,

                                      STEPHEN M. GAFFIGAN, P.A.
                                      By: T. Raquel Wiborg-Rodriguez
                                      Stephen M. Gaffigan (Fla. Bar No. 025844)
Case 0:20-cv-61915-MGC Document 36 Entered on FLSD Docket 04/15/2021 Page 2 of 2




                               Virgilio Gigante (Fla. Bar No. 082635)
                               T. Raquel Wiborg-Rodriguez (Fla. Bar No. 103372)
                               401 East Las Olas Blvd., Suite 130-453
                               Ft. Lauderdale, Florida 33301
                               Telephone: (954) 767-4819
                               E-mail: Stephen@smgpa.net
                               E-mail: Leo@smgpa.net
                               E-mail: Raquel@smgpa.net
                               Attorneys for Plaintiff, GOYARD ST-HONORE




                                        2
